ORDER

PER CURIAM.
Movant, John Hamby, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without a hearing.
We have reviewed the record on appeal and the briefs of the parties and find that the motion court’s judgment is based on findings of fact that are not clearly erroneous. Rule 29.15(k). An extended opinion *181would have no precedential value. We have, however, prepared the parties a memorandum opinion setting forth the reasons for our decision for use of the parties only. We affirm the judgment pursuant to Rule 84.16(b).